POPOVICH, Judge,
concurring and dissenting:
I concur with the majority’s disposition of all but one of the issues presented on this appeal. I respectfully dissent *507from the Opinion of the majority insofar as it holds that the fine imposed was properly computed.
At the time the instant violation occurred, § 4945 of the Vehicle Code provided as follows:
§ 4945. Penalties for exceeding maximum weights
(a) Gross weight violations.—Any person operating a vehicle or combination upon a highway exceeding the maximum gross weight allowed by section 4941 (relating to maximum gross weight of vehicles) or the registered gross weight allowed by section 4942 (relating to registered gross weight), whichever is less, is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $75 plus $75 for each 500 pounds, or part thereof, in excess of 3,000 pounds over the maximum or registered gross weight allowed. If the gross weight of any vehicle or combination exceeds 73,280 pounds, the fine shall be double the amount for other weight violations.
(b) Axle weight violation.—Subject to the provisions of section 4982(c) (relating to reducing or readjusting loads of vehicles), any person operating a vehicle or combination with a weight on an axle or pair of axles exceeding the maximum axle weights allowed by section 4943 (relating to maximum axle weight of vehicles) is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $100 plus $100 for each 500 pounds, or part thereof, in excess of 2,000 pounds over the maximum axle weight allowed.
(c) Wheel weight violation.—Any person operating a vehicle or combination upon a highway exceeding the maximum wheel weight allowed by section 4944 (relating to maximum wheel load) is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $100 plus $100 for each 200 pounds, or part thereof, in excess of 200 pounds over the maximum wheel weight allowed.
(d) Concurrent violations.—In any case in which there are concurrent violations of more than one of the sections *508or subsections of this subchapter prescribing maximum weights, the only penalty imposed shall be for violation of that section or subsection which produces the greatest fine.
(Emphasis added). 75 Pa.C.S.A. § 4945.
The gross weight violations section, 75 Pa.C.S. § 4945(a), has been amended since the time of the infraction in the present case. The current statute provides:
(a) Gross weight violations.—1
(1) Any person driving a vehicle or combination upon a highway exceeding the maximum gross weight allowed by section 4941 (relating to maximum gross weight of vehicles) or the registered gross weight allowed by section 4942 (relating to registered gross weight), whichever is less, is guilty of a summary offense and shall, upon conviction, be sentenced to pay a fine of $75 plus $75 for each 500 pounds, or part thereof, in excess of 3,000 pounds over the maximum gross weight or the registered gross weight.
(2) If the gross weight of any vehicle or combination exceeds the applicable gross weight allowed under section 4941(a), the fine imposed under this subsection shall be doubled.
The obvious revision is the deletion of the last sentence of old § 4945(a) and its replacement with sub-section (2), which directs that the penalty prescribed by sub-section (1) shall be doubled when the vehicle’s gross weight exceeds the gross weight allowed under § 4941(a). The maximum vehicle gross weight under § 4941(a) is 73,280 pounds. The statute apparently provides that if a vehicle is in excess of its registered gross weight but not the maximum gross weight, the fine is not doubled.
Appellant contends that since the phrase in old § 4945(a), “for other weight violations,” is included within the gross weight violation provisions, the word “other” must refer to axle weight and wheel weight violations, §§ 4945(b), (c). *509The majority holds that there is no logical basis for doubling the fine for wheel and axle weight violations and not for gross weight violations. I disagree with the majority on this point. Since the statute in question is a penal statute, it is subject to the rule of strict construction. 1 Pa.C.S.A. § 1928(b). “Words and phrases shall be construed according to rules of grammar and according to their common and approved useage____” 1 Pa.C.S.A. § 1903(a). I interpret the phrase, “the fine shall be double the amount for other weight violations,” as calling for a double penalty for violations of wheel and axle weights when the gross weight of the vehicle exceeds 73,280 pounds. Such an interpretation is not illogical if one considers that it is possible to have a wheel weight or axle weight violation without a gross weight violation. This possibility was articulated in Commonwealth v. Cunningham, 365 Pa. 68, 73 A.2d 705 (1950), where our Supreme Court had occasion to interpret an older version of the statute in question. The Court stated:
Under section 903(g) of the Vehicle Code a person who operates on a highway a combination of a truck tractor and semi-trailer violates the statute if the weight on any axle is in excess of 20,000 pounds; he also is guilty of a separate violation of the statute if the gross weight of the combined vehicles and their loads is in excess of 45,000 pounds. A violation of the provision in regard to the weight on an axle does not constitute a violation of the gross weight, and, vice versa, a violation in regard to the gross weight does not necessarily involve a violation in regard to the weight on any of the axles because the overall weight may be excessive but may be so distributed as not to overload the individual axles. [TJherefore, section 903(g) covers separate and distinct offenses____
Id., 365 Pa. at 70, 73 A.2d at 706. In those cases where the gross weight of the vehicle is within statutory máximums, a double penalty cannot be imposed even though there may be axle weight and wheel weight violations.
If the amended statute was applicable to the instant case, the penalty assessed would have been correct. However, *510although we might prefer the result required by the new statute, it cannot be applied retroactively. 1 Pa.C.S.A. § 19532; Commonwealth v. Hoetzel, 284 Pa.Super. 623, 630, 426 A.2d 669, 672 (1981). The majority’s interpretation of the statute ignores the plain meaning of the phrase, “for other weight violations.” The phrase fits logically into the scheme of the penalty provision. An argument that the subsequent substantial revision of the statute has simply clarified the original intent of the legislature would have us ignore the common usage of the words of the statute and our obligation to follow the rule of strict construction of penal statutes.
The fine imposed was improperly calculated. I would amend the sentence accordingly.

. Amended June 18, 1980, P.L. 229, No. 68, § 5, 75 Pa.C.S.A. § 4945(a).


. Section 1953, entitled "Construction of amendatory statute," provides:
Whenever a section or part of a statute is amended, the amendment shall be construed as merging into the original statute, become a part thereof, and replace the part amended, and the remainder of the original statute and the amendment shall be read together and viewed as one statute passed at one time; but the portions of the statute which were not altered by the amendment shall be construed as effective from the time of their original enactment, and the new provisions shall be construed as effective only from the date when the amendment became effective.
1 Pa.C.S.A. § 1953.